PER CURIAM.
The plaintiff appeals a directed verdict for the defendant entered at the close of all the evidence. The question presented is whether there was evidence to go to the jury concerning appellants’ allegation that the defendants negligently maintained an elevator which malfunctioned thereby causing plaintiff’s injury. A review of the record reveals that the court correctly ruled that there was no evidence of a negligent breach of duty. See McGriff v. Associated Grocers of Florida, Inc., Fla.App. 1972, 258 So.2d 468.
Affirmed.